Citation Nr: 0311424	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for bilateral 
eye disorder in December 1996, and the veteran appealed its 
decision.  He failed to report for a hearing before a 
traveling member of the Board of Veterans' Appeals (Board) in 
July 2002.


REMAND

The Board obtained a medical opinion from a VA examiner on 
the veteran's eye condition in February 2003.  The evidence 
obtained should be considered by the RO in the first 
instance.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should review the file for 
compliance with the VCAA and take any 
actions it deems appropriate.  A VCAA 
letter should be issued.

2.  The RO should consider the March 
2002 VA medical opinion which was 
obtained by the Board.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


